Cbockett, J.,
delivered the opinion of the Court, Temple, J., Wallace, J., and Bhodes, C. J., concurring:
The only question in this-case which merits discussion is, whether or not, under the Act of March 30, 1868 (Statutes 1767-8, p. 590) the plaintiff is entitled to a lien on the defendant’s reservoir for the value of his services rendered in cooking for the men employed in constructing it. The proof shows that the plaintiff was employed by the contractor, or Superintendent, to cook for the men engaged in excavating the reservoir, and that the cooking was done on the ground as the work progressed. But the fact that the cooking was performed at that particular place is entitled to no consideration as affecting the question of lien. If any lien exists, it arises not from the place where the cooking was done, but from the nature of the services and its relation to the work which was being constructed. If the plaintiff can assert a lien on the facts proved, he could as well have done so if the cooking had been performed at any other place; and if the mere fact that a person is employed to cook for the laborers engaged in erecting a build*188ing entitled him to a lien, tbe same result would follow if be bad furnished tbe provisions also. On tbe same theory a blacksmith who shod tbe horses, or a grain dealer who furnished them forage whilst employed on tbe work, or a wagon maker who repaired tbe carts of tbe contractor, would be entitled to a lien on tbe building. And if every one who contributed indirectly and remotely to tbe work is entitled to a lien, no reason is perceived why a surgeon called to set a broken limb of one of tbe laborers, whereby be will be enabled at an early day to resume work on tbe building, might not assert a lien; but services of this character, not performed on tbe building, are not within' tbe province of tbe statute.
Judgment reversed and cause remanded, with an order to tbe District Court to modify its judgment in accordance with tbe opinion.
Spbague, J., expressed no opinion.-